9DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-10; prior art fails to disclose or suggest, inter alia, a charger comprising: at least one transformer having a first winding and a second winding on a primary side of the at least one transformer that are connected to one another to form a middle point receiving an input voltage signal; a half-bridge rectifier for receiving the input voltage signal to enable the middle point to receive the input voltage signal; and a first active bridge including a first plurality of switching devices to receive a first input signal directly from the first winding and to receive a second input signal directly from the second winding, wherein the first input signal and the second input signal are out of phase with one another to reduce electromagnetic interference.
Claims 11-19; prior art fails to disclose or suggest, inter alia, a charger comprising: at least one transformer having a first winding and a second winding connected to one another to form a middle point for receiving an input voltage signal; a half-bridge rectifier for receiving the input voltage signal to enable the middle point of the least one transformer to receive the input voltage signal; and a first active bridge including a first plurality of switching devices to receive a first input signal directly from at least the first winding and to receive a second input signal directly from at least the second winding, wherein the first input signal and the second input signal are out of phase with one another to minimize electromagnetic interference.
Claim 20; prior art fails to disclose or suggest, inter alia, a charger comprising: at least one transformer having a first winding and a second winding connected to one another to form a middle point, the middle point of the at least one transformer for receiving an input voltage signal; a half-bridge rectifier for receiving the input voltage signal to enable the middle point of the least one transformer to receive the input voltage signal; and a first active bridge including a first plurality of switching devices to receive a first input signal from the first winding and to receive a second input signal from the second winding, wherein the first input signal and the second input signal are out of phase with one another to reduce electromagnetic interference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0376741 Escudero Rodriguez et al. disclose a switching power converter; US 2018/0166977 Wu et al. disclose a bridgeless power factor circuit; US 10,193,437 Hari et al. disclose a bridgeless AC/DC converter; US 9,490,694 Alam disclose a hybrid bridgeless AC/DC converter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/GARY L LAXTON/Primary Examiner, Art Unit 2896                                  9/09/2022